Title: Jefferson’s Advertisement for Sale of Elk Hill, [after 10 January 1790]
From: Jefferson, Thomas
To: 



For Sale in Virginia
 The lands called Elk-hill on James river and the Byrd creek, adjacent to Elk-island, in Goochland, containing 669 acres, in two  parcels, separated from each other about 50 rod, through which interval a public road passes. The one parcel contains 307. acres, of which there are between 50. and 60. of the best James river lowgrounds, about 200 acres of highland of rich red loam with a very small mixture of sand, the residue a dark rich loam. There are no lands in Virginia, either high or low, richer than these.—The other parcel contains 362. acres. They are highlands, proper for grain, and well timbered.—On the former tract is a good dwelling house, of 4. rooms below, and two above; with convenient outhouses, on a very high and beautiful position, commanding a fine view of the Blue mountains, of James river for several miles, and of Elk island. It is in a thick seated neighborhood of independant farmers. There is also a small dwelling house on the latter tract. These buildings were in good repair within a few years past, but probably want some repairs at this time. There is a life right of a very antient person in 50. acres of the latter tract, being the most remote corner of it. These lands are 46. miles from Richmond, to which place there is navigation from the spot. The price is 6000. dollars, and the times of payment will be made very easy, allowing interest from the delivery of the lands, and giving good security. Capt. Henry Mullins, who lives adjoining to the lands, will shew them to any person wishing to purchase. 
